Wheeler, J.
This is an application by the appellee Tor an affirmance of judgment under the 7th section of the act of 1850. (I-Iart. Dig., p. 882.)
On inspection of the judgment it appears to have been rendered in a case brought by appeal from the judgment of a justice of the peace, and for an amount not within the jurisdiction of the District Court. That court, therefore, had not jurisdiction to render the judgment which we are asked to affirm. It is well settled that when the court a quo had not jurisdiction, the appellate court cannot acquire it by appeal. It is manifest that this court cannot give judgment in a case not within its jurisdiction. Want of jurisdiction of the subject-matter of the suit will arrest a cause at any stage of the proceedings. If tlie District Court had jurisdiction upon an application like the present, under the statute requiring an affirmance of judgment without reference to the merits, this court would not look into the record for the purpose of revising any error which may have been committed in the exercise of that jurisdiction; hut not having jurisdiction of the case, it cannot be entertained for any purpose, and must therefore be stricken from the docket.
Ordered accordingly.